ORDER
PER CURIAM.
AND NOW, this 26th day of June, 1992, the Petition for Allowance of Appeal is granted. The Order of the Superior Court is vacated, and this case is remanded to the court for reconsideration in light of this Court’s decision in Azpell v. Old Republic Insurance Co., 526 Pa. 179, 584 A.2d 950 (1991).
*257Moreover, it is noted that this Court’s decision in Lewis v. School District of Philadelphia, 517 Pa. 461, 538 A.2d 862 (1988), dealing as it did with self insurer, is not dispositive of the case at bar.